Title: To John Adams from Josiah Bass, 21 October 1824
From: Bass, Josiah
To: Adams, John


				
					
					
				
				Know All Men By These Presents, That I, Josiah Bass of Quincy in the County of Norfolk and Commonwealth of Massachusetts Gentlemanin Consideration of Twenty Dollars paid by John Adams of said Quincy in said County Esqrthe Receipt whereof I do hereby acknowledge, do hereby give, grant, sell and convey unto the said John Adams, one third part or share in a Pew in the first Congregational Parish in Quincy, being the first Pew on the Easterly side of the pulpit, and bounded Westerly on the same; Easterly on a pew, formerly Jonathan Rawson’s and Southerly on the Aisle running nearly East and West in front of said Pew; being the share or right in said Pew formerly belonging to Peter B Adams Esqr late of said Quincy deceased.To have and to hold the afore-granted Premises to the said John Adams his Heirs and Assigns, to his and their Use and Behoof forever.And I do covenant with the said Adams his Heirs and Assigns, That I am lawfully seized in Fee of the afore-granted Premises; That they are free of all Incumbrances; That I have good Right to sell and convey the same to the said AdamsAnd that I will warrant and defend the same Premises to the said Adams his Heirs and Assigns forever, against the lawful Claims and Demands of all Persons.In Witness whereof, I the said Josiah Bass have hereunto set my Hand and Seal this Twenty-first Day of October in the Year of our Lord One thousand eight hundred and twenty-four
				
					Josiah Bass
				
				
					Signed, sealed, and delivered in Presence of us,
				Thomas B AdamsIsaac H AdamsNorfolk ff. October 21st: 1824. Then the above-named Josiah Bass acknowledged the above Instrument to be his free Act and Deed—before me,Thomas B AdamsJust. of Peace.Received, October 27th. 1824, and recorded in the second Book of the Records of the Town of Quincy—page, 54, & 55th.Attest. Mottram Vesey—Town Clerk,—
			